Title: To Thomas Jefferson from James Monroe, 8 July 1806
From: Monroe, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            London July 8. 1806.
                        
                        Your favor of May 4th. was presented to me on the 24th. ulto. by Mr Pinkney. That of March 16th. has not yet
                            reached me. You are so good as to offer me either of the governments of Louisiana & to intimate that they shall be kept
                            open sometime for my answer. I should be very sorry if any injurious delay proceeded from that cause; I hasten therefore
                            to prevent it. At one time I was inclined to think that it might suit me to accept the appointment at New Orleans, for
                            reasons which I then took the liberty to mention to Mr Madison & yourself. To these the removal of some friends there
                            since to whom we are much attached, has added another very interesting one. But from the period of my answer to yours on
                            that subject in 1804. I relinquished all thoughts of it. It is a duty which I owe to my family to improve my establishment
                            in Virginia, where I mean to live, & wish them to be established. At present it is far from being a comfortable one, &
                            both time & labor are necessary to make it so. I have also much to attend to of a private nature in other respects, many
                            interesting duties to fulfill which have been too long neglected. All these require my presence, personal agency &
                            industry, without which they will never be executed & proportional injury be the consequence to myself and those
                            connected with me. It is therefore utterly out of my power to undertake the trust you are so kind as to offer me. In
                            communicating this decision I beg you to accept my acknowledgment for the attention.
                        The danger to which a communication is exposed at such a distance & time, prevents my entering on the other
                            delicate topicks to which you allude; indeed it is not necessary to do it as I trust that I shall be able to get home this
                            autumn, as I most earnestly wish to do. The indisposition of Mr Fox has happened at a season very unfavorable for us. His
                            disorder is certainly dropsical, but great hope is entertained of his speedy recovery. You may be assured that I shall
                            continue to exert my best endeavors to bring our business, with the least possible delay to the most satisfactory
                            conclusion, as well from a sincere desire to promote the credit of your administration as the interest of our country. I
                            am dear Sir with great respect & esteem your friend & serv.
                        
                            Jas. Monroe.
                        
                    